Citation Nr: 1605401	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for arthralgia, claimed as "muscle pain."

2. Entitlement to service connection for a sleep disorder, claimed as chronic fatigue syndrome, to include as due to an undiagnosed illness.

3. Entitlement to service connection for asthma, to include as due to an undiagnosed illness.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to September 1991, to include service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for fatigue, chronic muscle pain, GERD, and asthma, which he believes are related to his service in the Persian Gulf, to include as a result of an undiagnosed or chronic multisymptom illness.  The Board notes that the Veteran, in filing his Substantive Appeal (VA Form 9) listed "chronic fatigue syndrome, muscle pain" as one of three issues explicitly on appeal.  In light of the Veteran's testimony at hearing and the policy of interpreting issues in a light most favorable to the Veteran, the Board will construe this issue as encompassing both chronic fatigue syndrome and chronic muscle pain, originally claimed as arthralgia.

The Veteran was afforded VA examinations in April 2012 and April 2013 to address the nature of any disabilities shown by the Veteran.  An opinion was obtained in August 2013 from a separate practitioner with respect to whether the disabilities shown were the result of the Veteran's service, to include as due to an unexplained or chronic multisymptom illness.  The opinion rendered did not address all theories of entitlement and did not provide a clear rationale for all opinions offered; as such, it is inadequate and a new opinion, to include, if warranted, a new VA examination for each of the disabilities on appeal is necessary on remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain a new opinion to include, if deemed necessary, a new physical examination, to address the issues on appeal and whether it is at least as likely as not (probability 50 percent or greater) that any of them are the result of the Veteran's military service.  

a) With respect to the Veteran's claim of service connection for muscle pain, the examiner should offer an opinion as to whether the Veteran's arthralgias and/or muscle pain in knees, ankles, and wrists is at least as likely as not (probability 50 percent or greater) the result of a chronic multisymptom illness related to his service in the Persian Gulf.  The examiner should also address whether the Veteran's arthralgias or muscle pain at least as likely as not (probability 50 percent or greater) had onset in service or are otherwise attributable to service, even if not due to a chronic multisymptom illness.  The examiner should address the May 2012 treatment records discussing the possibility of ankylosing spondylitis in the joints and lateral ankle stability.  The examiner should also address the Veteran's statements regarding the history of his symptoms and their onset when he was approximately 30 years old.  

b) With respect to the Veteran's claim of service connection for a sleep disorder or chronic fatigue syndrome, the examiner should offer an opinion as to whether the Veteran's symptoms are at least as likely as not (probability 50 percent or greater) attributable to a chronic multisymptom illness, to include chronic fatigue syndrome.  The examiner should specifically address the Veteran's history and statements regarding his symptoms and their onset.  The examiner should offer an opinion as to whether the Veteran's symptoms, regardless of the diagnosis assigned, at least as likely as not (probability 50 percent or greater) are the result of the Veteran's military service.  The examiner should address the diagnosis of record of insomnia and discuss it significance and relationship, if any, to the Veteran's complaints and symptoms.  The examiner should likewise address whether the Veteran's diagnosis of insomnia is at least as likely as not (probability 50 percent or greater) the result of service. 

c) With respect to the Veteran's claim of service connection for asthma, the examiner should offer an opinion as to whether the Veteran's symptoms are at least as likely as not (probability 50 percent or greater) attributable to a chronic multisymptom illness.  The examiner should specifically address the Veteran's statements regarding his symptoms and their history and onset and the fact that the Veteran has stated his symptoms are chronic and ongoing and are only worsened by exposure to pet dander and not caused by such exposure.  The examiner should address the significance and relationship to asthma, if any, of the Veteran's previous diagnoses of bronchitis as testified to at hearing.  The examiner should also provide an opinion as to whether it is at least as likely as not (probability 50 percent or greater) the Veteran's asthma had its onset in or is otherwise the result of his military service, regardless of the presence of a chronic multisymptom illness. 

d) With respect to the Veteran's claim of service connection for GERD, the examiner should offer an opinion as to whether the Veteran's symptoms are at least as likely as not (probability 50 percent or greater) attributable to a chronic multisymptom illness.  The examiner should specifically address the Veteran's statements regarding his symptom history beyond the question of irritation as a result of specific foods, to include his statements that even drinking water can trigger his reflux.  The examiner should also provide an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's reflux had its onset in or is otherwise the result of his military service, regardless of the presence of a chronic multisymptom illness.  Further, the examiner should consider any and all medications, including over-the-counter painkillers, taken by the Veteran to treat any service-connected disabilities and should address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's GERD could have been caused or aggravated (worsened beyond the normal scope of the disability) by such medications.   

In all instances, the examiner must provide the rationale for any opinions rendered.  Should the examiner discount or otherwise find any of the Veteran's history or statements of low probative value, an explanation for such a conclusion must be provided.  A copy of the claims file, to include instructions for accessing the Board hearing transcript in VACOLS3 or a printed copy of the transcript, should be provided to the examiner for review.

2. The RO/AMC should then readjudicate the issues on appeal, to include ascertaining that a thorough medical opinion has been provided addressing each of the points and disabilities set forth above.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative, if any, an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




